    Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 1 of 26



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


 SOUTHERN FELT COMPANY, INC.,               *

        Plaintiff,                          *
                                            Vr


                V.                          *                     CV 119-200
                                            *


 MICHAEL KONESKY,                           ^
                                            ■k


        Defendant.                          *




                                      ORDER




        Before the Court is Defendant Michael Konesky's                    ("Defendant")

partial motion       for   summary judgment.              (Doc.    26. )   The Clerk of

Court    gave    Plaintiff     Southern     Felt    Company,        Inc.   ("Plaintiff")

timely notice of Defendant's motion,                 the summary judgment rules,

the right to file affidavits or other materials in opposition, and

the consequences of default.              (Doc.     27. )     Therefore,      the notice

requirements of Griffith v.           Wainwriqht,           772   F.2d 822,    825    (11th

Cir.    1985)    have   been    satisfied.          For     the    following       reasons.

Defendant's      partial     motion   for        summary     judgment      (Doc.    26)   is

DENIED.1




^ Defendant also moved for a hearing in connection with his motion for summary
judgment.   (Doc. 48. )  Finding a hearing unnecessary to resolve Defendant's
motion, the Court DENIES Defendant's motion for a hearing.  See LR 7.2, SDGa.
    Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 2 of 26



                               I.   BACKGROUND


A. The Parties


     Plaintiff is a South Carolina corporation with its principal

place of business in North Augusta, South Carolina.             (Compl., Doc.

1, ^ 6.)    Plaintiff employed Defendant for over twenty years, and,

at the end of his tenure.           Defendant was the       Vice President of

Global Sales.    (Id. SISI 2, 14.)     Defendant is a Georgia citizen who

^'provided services on behalf of [Plaintiff] in Georgia and South

Carolina."     (Konesky Decl., Doc. 26-2, ISI 3, 6.)

B. Lydall Purchased Plaintiff's Stock

     In February of 2014, Lydall, Inc. purchased Plaintiff from

Andrews    Industries   Ltd.    through    a     stock    acquisition   thereby

becoming   Plaintiff's parent company.             (Compl., SI 13; see     also

Konesky Dep., Doc. 42-7, at 99:10-14, 19-20.)             Lydall is a Delaware

corporation with its principal place of business in Manchester,

Connecticut, and Lydall's General Counsel, Chad McDaniel, works in

Connecticut.     (McDaniel Aff., Doc. 42-5, SISI 2-3, 7.)

C. Employment Benefits Defendant Received

     On    February 21, 2014, Lydall granted             Plaintiff restricted

shares, and this "restricted stock grant was only given to specific

members of management . . . as part of the acquisition of the stock

of [Plaintiff], including [Defendant]."            (Trinks Aff., Doc. 42-4,

SISI 6(a), 7.)   This initial stock grant "had a more advantageous

vesting    schedule" than   the      remaining    stock    Defendant    received
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 3 of 26



because it partially vested annually until fully vesting after

three years.       (Id. SIf 8-9.)     Thereafter, Lydall granted Defendant

stock every December but that stock only vested at all after three

years of continued employment.             (Id. SISl 9-10.)   The dates for the

December stock grants were: December 5, 2014; December 4, 2015;

December 9, 2016; December 8, 2017; and December 7, 2018.                          (Id.

SI 6{b)-(f); id., Exs. B-F, at 6-10.2)           Only the initial stock grant

and the first two December stock grants vested because Defendant

resigned on October 16, 2019.             (Id. SI 11.)

        In addition, Lydall — through its CEO and Vice President of

Human       Resources,     Dale     Barnhart     and      William     Lachenmeyer,

respectively — signed         off    on   a   twenty    percent     pay    raise   for

Defendant, which included the standard 3% annual increase and an

additional 17% increase.            (Pratt Aff., Doc. 42-3, SISI 7, 15; id.

Ex.    G,   at   24-25.)    Of    note,   Messrs.      Barnhart and       Lachenmeyer

approved both of Defendant's pay raises on December 18, 2014.                      (Id.

SI 15.)      Defendant     also   received    other    ^'benefits   including       car

allowance         payments,         medical/dental        benefits,          wellness

reimbursements for fitness equipment for he and his wife and a

company gas card."         (Pl.'s Resp. Opp'n Mot. for Summ. J., Doc. 42,

at 12 (citing Pratt Aff., SISI 6, 12(c)-(f); id. Exs. C, D, E, & F,

at 8-23).)




2 Because the Exhibits to affidavits and depositions are not separately filed,
the Court uses the PDF page numbers CM/EOF supplies.
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 4 of 26




D. Restrictive Covenant Agreement

       In     2014,        the     Parties       negotiated        and    signed      the

^^Confidentiality,           Invention[,]         and     Non-Compete         Agreement"

(^^Restrictive        Covenant         Agreement").         (Restrictive       Covenant

Agreement, Doc. 26-2, at 3-4.)                  On September 26, 2014, Plaintiff

signed      the   Statement       Verifying     Receipt    of    New   Hire   Documents,

acknowledging his receipt of the Restrictive Covenant Agreement.

(Pratt Aff., % 12(b); id. Ex. B, at 7.)                   Defendant then negotiated

the    substance      of    the   Restrictive      Covenant      Agreement     with   Mr.

McDaniel by sending a revised and signed version, which included

removing the        non-compete        provision.       (Konesky Dep., at 107:9-

108:22; McDaniel Aff., SISI 5-6.)               Defendant signed the Restrictive

Covenant Agreement on December 18, 2014.                        (Restrictive Covenant

Agreement, at 4.)           Mr. McDaniel reviewed and accepted the changes

and    executed       the    revised      Restrictive      Covenant      Agreement      in

Connecticut.        (McDaniel Aff.,             5-9.)

       The    Restrictive         Covenant      Agreement       contained     two     main

provisions        that     are    at   issue:    the    Customer       Non-Solicitation

Agreement and the Employee Non-Solicitation Agreement: "[F]or a

period of two (2) years following the termination of [Defendant's]

employment," Defendant shall not:

       (i) induce or encourage any employee of [Plaintiff] to
       terminate  his or    her  employment  with  [Plaintiff]
       [("Employee Non-Solicitation Covenant")], or
    Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 5 of 26




       (ii)   solicit,   induce[,]     or     encourage    any    person,
       business[,] or entity which is a supplier of, a purchaser
       from, or a contracting party with, [Plaintiff] to
       terminate any written or oral agreement, order[,] or
       understanding with [Plaintiff] or to conduct business in
       a way that results in an adverse impact to [Plaintiff]
       [ (''Customer Non-Solicitation Covenant")].

(Restrictive Covenant Agreement, SI 4.)          The Parties also provided

that the Restrictive Covenant Agreement "shall be governed by and

construed in accordance with the law of the State of Connecticut,

the Company's^ home office state."          (Id. SI 5.)

E. Procedural Posture


       On November 21, 2019, Plaintiff filed the present action.

(See    generally   Compl.)      In   his     answer.   Defendant    raised   a

counterclaim claiming that "[t]he restrictive covenants contained

in the [Restrictive Covenant] Agreement are unenforceable under

Connecticut, South Carolina, and Georgia law."               (Def.'s Answer,

Doc. 20, at 25; see generally id. at 25-32.)            On January 28, 2020,

Defendant filed the present partial motion for summary judgment

requesting that the Court grant summary judgment in his favor as

to both his counterclaim and Plaintiff's breach of contract claim.


(Def.'s Mot. for Summ. J., Doc. 26, at 1.)                Plaintiff responded

(Pl.'s   Resp.   Opp'n   Mot.   for   Summ.    J.), and    Defendant   replied

(Def.'s Reply Supp. Mot. for Summ. J., Doc. 45).                 The motion is



3 The Restrictive Covenant Agreement defines "the Company" as Southern Felt
Company, Inc. (Restrictive Covenant Agreement, at 3.) Lydall, Southern Felt's
parent company, not Southern Felt, has its home office in Connecticut.
     Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 6 of 26



now ripe for consideration.          For the following reasons. Defendant's

partial motion for summary judgment (Doc. 26) is DENIED.


                        II.   SUMMARY JUDGMENT STANDARD


         Summary judgment is appropriate only if ^^there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."                  Fed. R. Civ. P. 56(a).       Facts are

^^material" if they could ""'affect the outcome of the suit under the

governing law," Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986), and a dispute is genuine "if the non[-]moving party has

produced evidence such that a reasonable factfinder could return

a verdict in its favor."           Waddell v. Valley Forge Dental Assocs.,

Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).                      The Court must view

factual disputes in the light most favorable to the non-moving

party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (citation omitted), and must "draw all justifiable

inferences in [the non-movant's] favor."                    United States v. Four

Parcels     of   Real    Prop.,   941    F.2d     1428,   1437     (11th   Cir.   1991)

(citation,       internal     quotation    marks,     and    internal      punctuation

omitted).        The Court should not weigh the evidence or determine

credibility.       Anderson, 477 U.S. at 255.          But "[t]he mere existence

of   a    scintilla     of    evidence    in    support     of   the   [non-movant]'s

position will be insufficient" for a jury to return a verdict for

the non-moving party.           Id. at 252; accord Matsushita Elec. Indus.,
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 7 of 26



475 U.S. at 587 (''When the moving party has carried its burden

under Rule 56(c), its opponent must do more than simply show that

there    is   some   metaphysical      doubt   as   to   the    material   facts."

(footnote omitted)); Gilliard v. Ga. Dep^t of Corr., 500 F. App'x

860, 863 (11th Cir. 2012).

        The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                  Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.                Id. at 322-23.      "When

the moving party has the burden of proof at trial, that party must

show affirmatively the absence of a genuine issue of material fact:

it 'must support its motion with credible evidence that would

entitle it to a directed verdict if not controverted at trial."

United States v. Four Parcels of Real Property, 941 F.2d 1428,

1438    (11th    Cir.    1991)   (en   banc)   (emphasis       omitted)    (quoting

Celotex, 477 U.S. at 331 (Brennan, J., dissenting)).                 Put another

way, "the       moving   party   must show     that,     on    all the    essential

elements of its case on          which it bears the           burden of proof at

trial, no reasonable jury could find for the non[-]moving party."

Id.     If the movant carries this burden, "it is entitled to summary

judgment unless the non[-]moving party, in response, comes forward

with significant, probative evidence demonstrating the existence
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 8 of 26



of a triable issue of fact."             Id. (citation and internal quotation

marks omitted).

       When the movant does not bear the burden of proof at trial,

it may carry the initial burden in one of two ways — by negating

an essential element of the non-movant's case or by showing that

there is no evidence to prove a fact necessary to the non-movant's

case.    See Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th

Cir. 1991) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 153,

157, 160 (1970); Celotex Corp., 477 U.S. at 320, 322-25).                       If -

and only if — the movant carries its initial burden, the non-

movant must ^Memonstrate that there is indeed a material issue of


fact that precludes summary judgment."               Id. at 608.       When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial burden.        For example, if the movant presents evidence

affirmatively      negating       a    material    fact,    the   non-movant   ^^must

respond with evidence sufficient to withstand a directed verdict

motion    at   trial   on   the       material    fact   sought   to   be   negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that ^'was ^overlooked or ignored' by the moving

party," id. at 1116 (quoting Celotex, 477 U.S. at 332 (Brennan,

J.,    dissenting)),    or    ^^come      forward    with    additional     evidence


                                           8
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 9 of 26



sufficient to withstand a directed verdict motion at trial based


on the alleged evidentiary deficiency," id. at 1117.                         The non-

movant cannot carry its burden by relying on the pleadings or by

repeating conclusory allegations contained in the complaint.                        See

Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir. 1981).                         Rather,

the    non-movant    must    respond      with    affidavits     or    as   otherwise

provided by Federal Rule of Civil Procedure 56.

       Here,     Defendant        moves   for     summary      judgment      on      his

counterclaim,      which    he    carries   the    burden   to   prove      at   trial.

Defendant also moves the Court to grant summary judgment in his

favor on Plaintiff's breach of contract claim; Defendant lacks the

burden at trial on Plaintiff's breach of contract claim.                         (Def.'s

Mot. for Summ. J., at 1.)           In reaching its conclusions herein, the

Court has evaluated the Parties' briefs, other submissions, and

the evidentiary record in this case.


                              Ill.   DISCUSSION


       The Court must decide, first, which state's law governs the

Restrictive Covenant Agreement and, second, whether the Agreement

is enforceable under that state's law.


A. Governing Sbate's Law

       In its motion for summary judgment. Defendant fails to argue

which state's law applies, instead arguing that the Restrictive

Covenant       Agreement     is    unenforceable      under      all     potentially
   Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 10 of 26



applicable state laws: Connecticut, Georgia, and South Carolina.

(Def.'s Mot. for Summ. J., at 4-5 ( [R]egardless of which state's

law applies, the Agreement is unenforceable.").)

     Because Plaintiff filed this case in Georgia, the Court looks

to Georgia's choice of law requirements.             See Rayle Tech, Inc. v.

DEKALB Swine Breeders, Inc., 133 F.3d 1405, 1409 (llth Cir 1998).

Georgia follows the rule of lex loci contractus, which dictates

that ^'the validity, nature, construction, and interpretation of a

contract are governed by the substantive law of the state where

the contract was made."          Id. (quoting Lloyd v. Prudential Sec.,

Inc., 438 S.E.2d 703, 704 (Ga. Ct. App. 1993)).                   By contract,

however,      parties   ^'may   stipulate     that   the   laws    of     another

jurisdiction will govern the transaction."             Manderson & Assocs.,

Inc. V. Gore, 389 S.E.2d 251, 254 (Ga. Ct. App. 1989). The parties'

choice   of    law   provision    will   be   upheld    unless    ^^the    chosen

jurisdiction has no substantial relationship to the parties or the

transaction" or ^^the law is contrary to Georgia public policy."

Rayle Tech, 133 F.3d at 1409 (citing Manderson & Assocs., 389

S.E.2d at 254; Velten v. Regis B. Lippert, Intercat, Inc., 985

F.2d 1515, 1519 (llth Cir. 1993)); see also Carr v. Kupfer, 296

S.E.2d 560, 562 (Ga. 1982) ("Absent a contrary public policy, this

court will normally enforce a contractual choice of law clause.").

     Through the choice of law provision within the Restrictive

Covenant Agreement, the Parties elected Connecticut law to govern.


                                      10
   Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 11 of 26



Thus, the Court must determine whether (1) the Restrictive Covenant

Agreement has no substantial relationship to Connecticut or (2)

Connecticut law is contrary to Georgia public policy.^

     1. Substantial Relationship

     When there is no basis for choosing to apply a state's law,

Georgia courts find there is no substantial relationship between

the chosen state and the parties or transaction.            For example, in

Szomjassy v. OHM Corp., the court found there was no substantial

relationship to Delaware when: (1) The plaintiff-employee was a

Georgia citizen; and (2) The defendant-employer conducted some

business   in   Georgia,    was   incorporated    in   Ohio,   and   had   its

principal place of business in Pennsylvania.           132 F. Supp. 2d 1041,

1047 (N.D. Ga. 2001).       On those facts, the Court found no basis

for choosing Delaware law.        Id.

      When one party to the agreement is domiciled or has its

principal place of business in the chosen state, courts generally

find there is a substantial relationship.        Olson v. CAST Management

Consultants, Inc., No. 1:12-cv-01525-TCB, 2012 WL 13014929, at *2

(N.D. Ga. July 31, 2012) (applying Georgia choice of law rules)

("[The defendant-employer] is a California corporation with its

principal place of business in California, and [the plaintiff-




^ Although Defendant includes only minimal analysis on whether the Restrictive
Covenant Agreement lacks a substantial connection with Connecticut, the Court
analyzes this factor out of completeness. (See Def.'s Mot. for Summ. J., at 4-
5, 7; Def.'s Reply Supp. Mot. for Summ. J., at 2-5.)

                                        11
     Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 12 of 26



employee] alleges that the employment agreement was drafted by

[the defendant-employer].           Therefore, California has a substantial

relationship to both the parties and the transaction."); Breland

V. McDonald^s Corp., No. 1:09-CV-0523-BBM, 2009 WL 10666356, at *7

n.9 (N.D. Ga. Dec. 31, 2009) {applying Georgia choice of law rules)

(finding substantial relationship when the chosen state was the

employer's      principal     place      of    business);       see    also    Larsen       v.

Citibank FSB, 871 F.3d 1295, 1303 n.2 (11th Cir. 2017) (applying

Washington choice of law rules) (^^As the district court correctly

noted, the choice of Ohio law is proper given that [the defendant-

employer] is headquartered in that state."); Restatement (Second) of

Conflict of Laws § 187(2)(b) cmt. F (Am. Law Inst. 1971) (explaining

that    ""the   state    of    the       chosen       law"      has    a     ''substantial

relationship . . . where one of the parties is domiciled or has

his principal place of business").                   But see H&R Block E. Enters.,

Inc. V. Stewart, No. 1:06-CV-1332-CAP, 2007 WL 9702228, at *2 (N.D.

Ga. Jan. 5, 2007) (applying Georgia choice of law rules) (finding

no     substantial    relationship            when     only     connection         was    the

employer's headquarters).

       Defendant     offers    no     assertion        that     Connecticut         lacks    a


substantial      relationship       to    the      dispute.          Rather,       Defendant

argues,    "South     Carolina        and      Georgia        both    have     a    greater

relationship to the dispute."                 (Def.'s Mot. for Summ. J., at 4.)

In   response.     Plaintiff    offers         the    following       examples       of   the


                                              12
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 13 of 26



Connecticut       connection:         (1)        Lydall,          Southern      Felt's    parent

company, has its principal place of business in Connecticut; (2)

Lydall     authored       the   first       draft       of   the     Restrictive         Covenant

Agreement; (3) Defendant sent the requested changes to the draft

Restrictive Covenant Agreement to Mr. McDaniel, Lydall's General

Counsel, in Connecticut; and (4) Mr. McDaniel received, revised,

signed,     and       initialed      the    Restrictive            Covenant      Agreement     in

Connecticut.          (Pl.'s Resp. Opp'n Mot. for Summ. J., at 7.)

        Without attempting to distinguish the cases Plaintiff cites,^

Defendant       replies      that     the        connections          between      Defendant's

employment      with     Plaintiff         and    Connecticut         are    only ''that the

onboarding      process      for     Southern         Felt    employees took          place    in

Connecticut . . . and that a Lydall executive in charge of the

process of having Southern Felt employees sign the Agreement was

located in Connecticut."              (Def.'s Reply Supp. Mot. for Summ. J.,

at 4.)


        Given that Plaintiff's parent company is headquartered in

Connecticut and the Parties negotiated the Restrictive Covenant

Agreement through Mr. McDaniel in Connecticut, the Court finds

Defendant has not carried his burden of showing the Parties or

transaction lack a substantial connection with Connecticut.




5 Defendant cites cases that applied Georgia law — the law of the forum — not
based on lack of connection, but for public policy reasons. (Def.'s Reply Supp.
Mot. for Summ. J., at 4-5.)       As such, those cases do not help Defendant establish
the   Parties   and    transaction   at    issue      have   no   substantial    connection   with
Connecticut.


                                                 13
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 14 of 26



        2. Georgia Public Policy

        The Georgia Supreme Court stated, ^^The law of the jurisdiction

chosen by parties to a contract to govern their contractual rights

will not be applied by Georgia courts where application of the

chosen law would contravene the policy of, or would be prejudicial

to the interests, of the state."              Nasco, Inc. v. Gimbert, 238

S.E.2d 368, 369 {Ga. 1977).           ''If a restrictive covenant is not

enforceable under Georgia law, it is violative of Georgia's public

policy and a choice-of-law provision choosing the law of a foreign

jurisdiction may not be applied to enforce the covenant."               Boone

V. Corestaff Support Servs., Inc., 805 F. Supp. 2d 1362, 1369 (N.D.

Ga. 2011) (citing Converqys Corp. v. Keener, 582 S.E.2d 84, 85-86

(Ga. 2003)).

        According to Defendant, "enforcement of the Agreement would

violate Georgia's public policy."            (Def.'s Mot. for Summ. J., at

7.)     Specifically, Defendant argues that both the customer non-

solicitation covenant and the employee non-solicitation covenant

are unenforceable as overbroad.          (Id. at 7-11.)

        The Restrictive Covenant Agreement provides: "[F]or a period

of    two   (2)   years   following    the   termination   of    [Defendant's]

employment," Defendant shall not:

        (i) induce or encourage any employee of [Plaintiff] to
        terminate his or her employment with [Plaintiff], or

        (ii)   solicit,    induce[,]    or    encourage    any    person,
        business[,] or entity which is a supplier of, a purchaser


                                       14
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 15 of 26



        from, or a contracting party with, [Plaintiff] to
        terminate any written or oral agreement, order[,] or
        understanding with [Plaintiff] or to conduct business in
        a way that results in an adverse impact to [Plaintiff].

              a. Customer Non-Solicitation Covenant


        Starting    with        the   Customer     Non-Solicitation      Covenant,

Defendant      believes    it     ^'goes   far   beyond    Georgia's    permissible

prohibition on customer solicitation."                    (Id. at 7.)     Defendant

cites O.C.G.A. § 13-8-53(b), which provides:

        [A]n employee may agree in writing for the benefit of an
        employer to refrain, for a stated period of time
        following termination, from soliciting, or attempting to
        solicit, . . . any business from any of such employer's
        customers,   including  actively   seeking   prospective
        customers, with whom the employee had material contact
        during his . . . employment for purposes of providing
        products or services that are competitive with those
        provided by the employer's business.

(Def.'s Mot. for Summ. J., at 7-8.)               The covenant need not specify

a geographical area.             O.C.G.A. § 13-5-85(b).         And, importantly,

''[a]ny      reference     to     a   prohibition     against     ^soliciting    or

attempting to solicit business from customers' or similar language

shall be adequate for such purpose and narrowly construed to"

comply with the contours of Georgia law; namely, ""to apply only

to:    (1)   such   of   the     employer's      customers . . . with     whom   the

employee had material contact[,] and (2) products or services that

are competitive with those provided by the employer's business."

Id.     The Georgia statute also provides, "[A] court may modify a

covenant that is otherwise void and unenforceable so long as the



                                           15
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 16 of 26



modification       does       not   render       the      covenant more        restrictive      with


regard to the employee than as originally drafted by the parties."

Id. § 13-8-53(d).

        According        to     Defendant,             the     Customer        Non-Solicitation

Covenant     does       not    comply      with        Section      13-8-53(b)        because   the

covenant: (1) Does not just cover                         customers" but also ^^any person,

business[,] or entity which is a supplier of, a purchaser from, or

a contracting party with, [Plaintiff]"; (2) Does not apply to those

whom Defendant had "material contact," but applies to "any person,

business[,]        or     entity";         (3)       Is    overbroad      by    not    preventing

"solicitation for purposes of providing products or services that

are    competitive," but instead                     prevents       Defendant "conduct[ing]

business      in    a     way       that    results           in    an    adverse      impact     to

[Plaintiff]"; and (4) Is actually, in effect, "a limitless non-

compete restriction."               (Def.'s Mot. for Summ. J., at 8-9.)

        With his first argument. Defendant focuses on the part of the

non-solicitation           covenant         pertaining             to    suppliers      or    other

contracting        parties.          (Id.    at 8.)            Plaintiff is       correct that

Defendant fails to point to any law supporting his contention that

Plaintiff "could not possibly show a legitimate interest to stop

[Defendant]        from    soliciting            a   supplier       or   contracting         party."

(Id.; Pl.'s Resp. Opp'n Mot. for Summ. J., at 13.)                                    The Georgia

Code, however, defines "[1]egitimate business interest" to include

"[s]ubstantial relationships with specific prospective or existing


                                                     16
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 17 of 26



customers,      patients,       vendors,        or     clients."     O.C.G.A.   § 13-8-

51(9)(c).       Just as in Interra Int^l, LLC v. A1 Khafaji, Defendant

^^cites    to   no     law   (in    Georgia       or    elsewhere)    holding   that   a

restriction on soliciting vendors for two years . . . is void and

unenforceable."          No. 1:16-CV-1523-MHC, 2017                WL 4866266, at *12

(N.D. Ga. Mar. 21, 2017) (finding vendor non-solicitation covenant

enforceable under Georgia law).

        Defendant distinguishes the terms vendor and supplier but

declines to offer any case law to support its contention that ^'[i]t

is    hard   to      conceive      of   a   scenario       wherein    a   company   like

[Plaintiff] can have a legitimate interest in preventing its former

employees from reaching out to suppliers."                         (Def.'s Reply Supp.

Mot. for Summ. J., at 6, 6 n.2.)                       Defendant, however, fails to

read the Customer Non-Solicitation Covenant in its entirety — it

does not prevent Defendant from working with the same suppliers or

purchasers as Plaintiff; rather, it only prevents Defendant from

attempting        to   encourage        those    companies     or    individuals    from

terminating agreements with Plaintiff or conducting business in a

way that negatively impacts Plaintiff.                   As Defendant himself notes,

^^suppliers sell in large volumes and will happily provide their

products to anyone who will pay their listed prices."                       (Id. at 6-

7.)      Thus, Defendant acknowledges he is probably not prevented

from working with the same suppliers or contracting parties as




                                             17
   Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 18 of 26



Plaintiff   because   doing    so     likely   has   no    negative       impact   on

Plaintiff's business.


     Addressing Defendant's second argument, O.C.G.A. § 13-8-53(b)

permits    non-solicitation    clauses      against    those       with    whom    the

employee had '"material contact."           That fact, however, does not

require courts to find unenforceable a non-solicitation covenant

that fails to specify "material contact."                  The Georgia statute

dictates    that   courts     shall     automatically       narrowly       construe

customer non-solicitation language in a contract to apply only to

customers "with whom the employee had material contact."                   O.C.G.A.

§ 13-8-53(b); see also Pan Am Dental, Inc. v. Trammell, No. CV418-

288, 2020 WL 2531622, at *6 (S.D. Ga. May 18, 2020).

     As to his third argument. Defendant cites cases where the

court found the covenant "went beyond what was necessary to protect

[the] former employer's business interests" and would prevent the

"[d]efendant[-employee]       from      forming      any    kind     of    business

relationship . . . , even if the relationship [was] completely

unrelated to the services [the] [d]efendant[-employee] provided to

[the plaintiff-employer]."           (Def.'s Mot. for Summ. J., at 9);

Matthew Focht Enters., Inc. v. Lepore, No. 1:12-cv-04479-WSD, 2013

WL 4806938, at *6 (N.D. Ga. Sept. 9, 2013) (cited by Defendant).

Once again, however, the Court finds Defendant fails to read the

second half of the covenant, which only prevents Defendant from

soliciting, inducing, or encouraging if done for the purpose of


                                       18
   Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 19 of 26



having     Plaintiff's    contacts      ''terminate   any    written    or    oral

agreement,    order[,]     or    understanding    with      [Plaintiff]      or   to

conduct business in a way that results in an adverse impact to

[Plaintiff]."       Thus, Defendant is not prevented from forming "any

kind of business relationship" and is explicitly not prevented

from forming one that is "completely unrelated" to Plaintiff s

business.


      Lastly,      Defendant's     argument    that    the     covenant      is    a

"limitless non-compete restriction" is unfounded.                   (Def.'s Mot.

for Summ. J., at 9-10.)          The Customer Non-Solicitation Covenant

does not state that Defendant is prevented from conducting business

in any way that results in an adverse impact to Plaintiff.                Rather,

it prevents Defendant from soliciting, inducing, or encouraging

Plaintiff's suppliers, purchasers, or contracting parties from

(a) terminating any agreements with Plaintiff or (b) conducting

business     in     any   way    that    negatively      impacts     Plaintiff.®

Grammatical       construction   rules    prohibit the      Court   reading       the

covenant as stating Defendant shall not conduct business in a way

that results in an adverse impact to Plaintiff.               O.C.G.A. § 13-2-



® Although the Court disagrees that the covenant is ambiguous. Defendant offers
an interesting argument regarding construing the ambiguity against Plaintiff as
the drafter. (Def.'s Reply Supp. Mot for Summ. J., at 9.) As the Court sees
it, construing the ambiguity against Plaintiff as the drafter would favor
construing the covenant in a way that least restricts Defendant.      Doing so,
however, favors Plaintiff in the present legal proceeding because Defendant
wishes the Court to find the covenant overbroad. Regardless, because the clause
is not ambiguous, the Court need not carry out the nuances of this argument
further.


                                         19
   Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 20 of 26



2(6).      The      language      only      prevents      Defendant from           soliciting,

inducing, and encouraging. As such. Defendant may conduct business

and compete.

        Defendant also claims that the Court may not ^'rewrite" the

agreement.          (Def.'s Reply Supp. Mot. for Summ. J., at 10-11.)                         In

support. Defendant cites to cases discussing unreasonably broad

non-competition covenants, which are treated more strictly than

non-solicitation covenants.                     Compare O.C.G.A. § 13-8-53(a), with

id. § 13-8-53(b); see also LifeBrite Labs., LLC v. Cooksey, No.

1:15-CV-4309-TWT, 2016 WL 7840217, at *5, *7 (N.D. Ga. Dec. 9,

2016) (stating that both the non-solicitation and non-competition

clauses are overly broad but finding the former enforceable through

narrow construction — as required by the statute — and the latter

unenforceable because             the court may not ''rewrite                  contracts       by

supplying new and material terms from whole cloth").                                 Defendant

provides       no    examples       of      a   court     finding     a     non-solicitation

agreement unenforceable under O.C.G.A. § 13-8-53.                             And, as stated

above,    as     long       as   the     modification          does   not    render    further

restriction         on   the     employee,        a    court    may   modify    a     void    and

unenforceable         covenant.          O.C.G.A. § 13-8-53(d).                The    court   in

PointeNorth          Ins.    Grp.      v.       Zander,    explained        that     prior    to

legislation that went into effect in 2011, Georgia courts would

void an entire contract if there was "one faulty covenant," but,

after     those       legislative           changes,      courts      could    blue     pencil


                                                  20
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 21 of 26



overbroad     restrictive      covenants.           No.   1:ll-CV-3262,        2011    WL

4601028, at *3 (N.D. Ga. Sept. 30, 2011) (remedying the overbroad

non-solicitation          covenant     that       extended    ^^to     ^any    of     the

[ejmployer's        clients' — not      just        the   ones    with    whom      [the

defendant] interacted — . . . by blue penciling the provision to

only     apply    to    customers    that     the    [d]efendant       contacted      and

assisted").         The    Court    narrowly      construes      the   customer      non-

solicitation agreement as required by the statute and finds it

does not violate Georgia's public policy.

              b. Employee Non-Solicitation Covenant

        As   to   the    employee    non-solicitation         covenant.       Defendant

states it is unenforceable because it: (1) Lacks a territorial

restriction; (2) Applies to all employees of Plaintiff, not just

those known to Defendant or with whom Defendant had contact; and


(3)     Prohibits       Defendant    from   encouraging       employees       to    leave

Plaintiff's employ ^^in any capacity, not just to accept a position

that would be competitive with [Plaintiff]."                      (Def.'s Mot. for

Summ. J., at 10.)

       "Restrictive covenants addressing solicitation of employees

are enforceable when they are ^reasonably limited in time' and not

fatally      Wague or ambiguous.'"               Heartland Payment Sys., LLC v.

Stockwell, 446 F. Supp. 3d 1275, 2020 WL 1129861, at *5 (N.D. Ga.

2020) (quoting CMGRP, Inc. v. Gallant, 806 S.E.2d 16, 20 (Ga. Ct.

App. 2017)).      Although not challenged, the Court notes that Georgia


                                            21
   Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 22 of 26



courts have upheld employee non-solicitation covenants with a two-

year time period.       Sunstates Refrigerated Servs., Inc. v. Griffin,

449 S.E.2d 858, 859, 860 (Ga. Ct. App. 1994); U3S Corp. of Am. v.

Parker, 414 S.E.2d 513, 515, 516 (Ga. Ct. App. 1991).

     Turning    to   Defendant's     specific    challenges,      employee      non-

solicitation    covenants     have    been     upheld    when    they   lacked    a

geographic limitation.        See Gallant, 806 S.E.2d at 21, 21 n.l5

(collecting cases).       Also, Georgia courts have approved covenants

restricting the employee from soliciting any of the employer's

employees, not just those with whom the employee had material

contact.    Id. at 21-22 (''We have repeatedly upheld employee non-

recruitment provisions that were not limited to employees with

whom the former employee had an established relationship."); U3S

Corp., 414 S.E.2d at 516; see also Heartland Payment Sys., 2020 WL

1129861, at *5 (upholding covenant that restricted "soliciting,

recruiting,     enticing,     or     hiring    an[y]     of     [the    plaintiff-

employer]'s employees to work for a third party"). Lastly, Georgia

courts   have   found    restrictions      reasonable     when   they    generally

prohibit   soliciting     employees     to    leave   the     employment   of the

plaintiff-employer.       Gallant, 806 S.E.2d at 20, 21-22 (upholding

covenant    that     prohibited,      in      part,     ^Mii)    indue[ing]       or

encourage[ing] any such employee of the [plaintiff-employer] to

leave the employment of the [plaintiff-employer] or to join any

other    company . . . or     (iv)    otherwise       interfer[ing]      with    the


                                       22
   Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 23 of 26



relationship between the [plaintiff-employer] and any employee of

the [plaintiff-employer]"); U3S Corp., 414 S.E.2d at 516 (^^We do

not believe that the phrase ^or in any manner encourages employees

of the [plaintiff-employer] to leave' is so vague or ambiguous as

to be unenforceable.").

       Based on the above precedent, the employer non-solicitation

agreement does not facially violate Georgia public policy when it

extends   for    two    years    after   Defendant   resigned    and   prohibits

Defendant      from     inducing    or   encouraging    any     of    Plaintiff s

employees from terminating his or her employment with Plaintiff.

Because Defendant has not shown the restrictive covenants violate

Georgia's public policy, the Court finds no reason to ignore the

Parties' choice of Connecticut law.


B. Enforceable Agreemenb Under Connecticul: Law

       Defendant argues that, under Connecticut law, the Restrictive

Covenant Agreement is unenforceable for lack of consideration.

(Def.'s   Mot.    for    Summ.   J., at   5-6.)      According   to    Defendant,

continued at-will employment is insufficient consideration.                  (Id.)

Plaintiff disagrees and proffers support that shows continued at-

will employment is sufficient consideration under Connecticut law

and,    even     if    not,     additional    consideration      supported    the

Restrictive Covenant Agreement.           (Pl.'s Resp. Opp'n Mot. for Summ.

J., at 10-12.)




                                         23
     Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 24 of 26



       Connecticut courts acknowledge, ^MT]he Connecticut Supreme

Court has long recognized that continued employment may suffice as

adequate    consideration       to     support   a    covenant      in   an    at-will

employment relationship."         Tourmaline Partners, LLC v. Monaco, No.

3:13-CV-00108 (VAB), 2016 WL 614361, at *10 (D. Conn. Feb. 16,

2016) (quoting MacDermid, Inc. v. Raymond Selle                     & Cookson Grp.

PLC, 535 F. Supp. 2d 308, 316 (D. Conn. 2008) (citing Dolak v.

Sullivan, 144 A.2d 312, 316 (Conn. 1958); Roessler v. Burwell, 176

A.   126,   127   (Conn.     1934)).     Even    if     continued    employment      is

insufficient, however, there is a genuine dispute as to whether

Defendant received other consideration supporting the Restrictive

Covenant Agreement.          Cf. Tourmaline Partners, 2016 WL 614361, at

*10.


       The Restrictive Covenant Agreement defines the consideration

as ^MDefendant's] continued employment by [Plaintiff]" and ^^the

compensation and other benefits to be received by [Defendant] from

[Plaintiff]."      (Restrictive Covenant Agreement, at 3.)                The record

contains competing facts as to whether Plaintiff provided ^^other

benefits to" Defendant as consideration.


       Lydall     acquired    Plaintiff's       stock    in   February        of   2014.

Thereafter, Lydall granted Plaintiff stock six times, the first

three of which fully vested and were granted on February 21, 2014,

December 5, 2014, and          December    4, 2015.        Defendant signed the

Restrictive Covenant Agreement on December 18, 2014.                      Defendant


                                         24
      Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 25 of 26



argues that because "he had already received his stock awards for

2014" and "did         not   receive    any    additional    stock   awards    until

December 4, 2015[,]" receiving stock could not be consideration

for the Restrictive Covenant Agreement because his receipt of the

stock was not conditioned on signing.               (Def.'s Mot. for Summ. J.,

at 6.)       Plaintiff seems to argue, that the February 2014 stock grant

was different than the yearly grant in December."^                 It is true that

Defendant       acknowledged     receipt       of   the   Restrictive       Covenant

Agreement in September of 2014 and, thereafter, negotiated changes

in     the     Restrictive    Covenant        Agreement     with   Lydall     before

ultimately signing on December 18, 2014.                  The December 5, 2014,

stock also only vested after three years of continued employment.

Although Defendant signed the Restrictive Covenant Agreement after

receiving the December 2014 stock grant, given the timing of events

surrounding the grant of stock and the vesting schedule, a genuine

dispute exists as to whether the stock receipt in December of 2014

served as consideration for the Restrictive Covenant Agreement.

        As consideration, Plaintiff also raises the fact that it gave

Defendant a 17% pay raise equaling $22,769.77, which was approved

the     same     day   Defendant       executed     the   Restrictive       Covenant

Agreement.       Plaintiff states that this pay raise was "in addition

to the normal merit increase of 3% or $4[,]018.55."                   (Pl.'s Resp.



  Plaintiff shows, "The February 21, 2014 restricted stock grant was only given
to specific members of management . . . . It had a more advantageous vesting
schedule."


                                          25
     Case 1:19-cv-00200-JRH-BKE Document 53 Filed 08/31/20 Page 26 of 26



Opp'n Mot. for Summ. J., at 12.)           Plaintiff also argues Defendant

received additional benefits, including "car allowance payments,

medical/dental      benefits,     wellness   reimbursements    for   fitness

equipment for he and his wife, and a company gas card."               In his

reply.     Defendant    neglects    to     oppose   Plaintiff s    arguments

concerning the pay raise and additional benefits.          These additional

benefits generate further dispute as to the consideration issue.

As   such, the   Court is    unable to find the      Restrictive     Covenant

Agreement unenforceable for failure of consideration as a matter

of law; thus, summary judgment is inappropriate.


                            IV.    CONCLUSION


        For the foregoing reasons. Defendant's partial motion for

summary judgment (Doc. 26) is DENIED.®          All claims in this action

shall proceed to trial in due course.

       ORDER ENTERED at Augusta, Georgia, thi.sgro</          day of August,

2020.



                                     J. RAN^l H^LL, CJi?EF JUDGE
                                     UNITED ^ATES DISTRICT COURT
                                     SOUTHEBN DISTRICT OF GEORGIA




8 The Court repeats that Defendant's motion for a hearing (Doc. 48) is DENIED.
See supra note 1.

                                      26
